Case 1:20-cv-03858-FB-RER Document 21 Filed 10/26/20 Page 1 of 2 PageID #: 85
 Case 1:20-cv-03858-FB-RER Document 20 Filed 10/21/20 Page 1 of 2 PagelD #: 83




 UNITES STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                             X            CASE MANAGEMENT PLAN
 MICHAEL RAMOS and BRIAN RIVERA,
                                                          Docket Number: 1:20-cv-3858 (FB) (RER)


                                     Plaintiff,
           -against-
 STEVE BELSITO SONS, INC. et al.,

                                     Defendant,
                                                   X
       Upon consent of the parties, it is hereby ORDERED as follows:
                                                                                        completed
  1.   Defendants shall answer or otherwise move with respect to the complaint by

  2.   No additional parties may be joined after 11/30/2020

  3.   No amendment of the pleadings will be permitted after      11/30/2020

  4.    Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
        Rules of Civil Procedure, if not yet made:     11/12/2020
  5.    The parties shall make required Rule 26(a)(2) disclosures with respect to:
               (a)     expert witnesses on or before   3/1/2021
               (b)     rebuttal expert witnesses on or before 3/31/2021

  6.    All discovery, including depositions of experts, shall be completed on or before
        4/29/2021         (Generally, this date must be no later than 6 months after the initial
        conference).
  7.    Pre-motion letters regarding proposed dispositive motions must be submitted within one
        (1) weeks following the close of all discovery and responses are due one week later.
  8.    Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C.§636(c)?
        (Answer no if any party declines to consent without indicating which party has
        declined.)
                                     Yes             No
Case 1:20-cv-03858-FB-RER Document 21 Filed 10/26/20 Page 2 of 2 PageID #: 86
 Case 1:20-cv-03858-FB-RER Document 20 Filed 10/21/20 Page 2 of 2 PagelD #: 84




 If parties answer yes, then fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil
 Action to a Magistrate Judge form. The form can be accessed at the following link:
 http://www.uscourts.gov/uscourts/FormsAndFees/Forms/A0085.pdf.


  9.    A Telephone Conference set for                                   , to be initiated by
             Plaintiff          efendant (Check One).
                         * (The Court will schedule the conference listed above.)
  10.    Status Conference will be held on
                      * (The Court will schedule the conference listed above)

  11. A Final Pre-trial Conference will be held on
                        *(The Court will schedule the conference listed above.)

  This scheduling order may be altered or amended upon a showing of good cause not
  foreseeable at the date hereof.
  Dated: Brooklyn, New York



                                               RAMON E. REYES, JR.
                                               UNITED STATES MAGISTRATE JUDGE

                                                Brittany A. Stevens/Phillips & Associates, PLLC
  CONSENTED TO:
                                               NAME
                                               Attorney for Plaintiff
                                               ADDRESS 45 Broadway, Suite 430, NY, NY 10006
                                               E-mail: bstevens@tpglaws.com
                                                Tel.:    212-248-7431

                                                Fax:     212-901-2107

                                                Jason A. Zoldessy/Jackson Lewis P.C.
                                                NAME
                                                Attorney for Defendant
                                                ADDRESS 666 3rd Ave, NY, NY 10017
                                                E-mail: jason.zoldessy@jacksonlewis.com
                                                Tel.:    212-545-4021

                                                Fax:     212-972-3213
